Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FIRSTLINE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 28, 2008, to the Prospectus Dated April 28, 2008 This Supplement adds certain information to your Prospectus, dated April 28, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following investment managers are added to the list of Fund Managers on page 1 of the prospectus: Brandes Investment Partners, LLC Iridian Asset Management LLC Frontier Capital Management Company, LLC Turner Investment Partners, Inc. The following information is added to the Funds Available Through the Variable Account section on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * Page 1 of 2 April 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. Page 2 of 2 April 2008 FIRSTLINE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and the · Directed Services LLC loan account. · Evergreen Investment Management · Has no guaranteed minimum value under the variable account. The value Company, LLC varies with the value of the subaccounts you select. · Fidelity Management & Research Co. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Ibbotson Associates · Is subject to specified fees and charges including possible surrender charges. · ING Clarion Real Estate Securities L.P. Death Benefit Proceeds · ING Investment Management Advisors, · Are paid if your policy is in force when the insured person dies. B.V. · Are calculated under your choice of options: · ING Investment Management Co. Option 1  the base death benefit is the greater of the amount of base · J.P. Morgan Investment Management Inc. insurance coverage you have selected or your policy value multiplied by · Julius Baer Investment Management, LLC the appropriate factor from the definition of life insurance factors · Legg Mason Capital Management, Inc. described in Appendix A; · Lehman Brothers Asset Management Option 2  the base death benefit is the greater of the amount of base LLC insurance coverage you have selected plus the policy value or your policy · Marsico Capital Management, LLC value multiplied by the appropriate factor from the definition of life · Massachusetts Financial Services insurance factors described in Appendix A; or Company Option 3  for policies delivered on or before December 31, 1997, the · Morgan Stanley Investment Management, base death benefit is the greater of the amount of base insurance coverage Inc. (d/b/a Van Kampen) you have selected plus premiums paid minus withdrawals taken or your · Neuberger Berman, LLC policy value multiplied by the appropriate factor from the definition of life · Neuberger Berman Management Inc. insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any · Pacific Investment Management outstanding loan and accrued loan interest and unpaid fees and charges. Company LLC · Are generally not subject to federal income tax if your policy continues to · Pioneer Investment Management, Inc. meet the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · UBS Global Asset Management · We pay compensation to broker/dealers whose registered representatives sell (Americas) Inc. the policy. See Distribution of the Policy , page 79 , for further information · Wells Capital Management, Inc. about the amount of compensation we pay. This prospectus describes what you should know before purchasing the FirstLine variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 62 The Policys Features and Benefits 3 TAX CONSIDERATIONS 64 Factors You Should Consider Before Purchasing a Tax Status of the Company 65 Policy 6 Tax Status of the Policy 65 Fees and Charges 8 Diversification and Investor Control THE COMPANY, THE VARIABLE ACCOUNT Requirements 66 AND THE FIXED ACCOUNT 13 Tax Treatment of Policy Death Benefits 67 Security Life of Denver Insurance Company 13 Distributions Other than Death Benefits 67 The Investment Options 15 Other Tax Matters 69 DETAILED INFORMATION ABOUT THE ADDITIONAL INFORMATION 72 POLICY 19 General Policy Provisions 72 Underwriting 20 Distribution of the Policy 79 Purchasing a Policy 21 Legal Proceedings 82 Fees and Charges 26 Financial Statements 83 Death Benefits 35 APPENDIX A A-1 Additional Insurance Benefits 44 APPENDIX B B -1 Policy Value 50 APPENDIX C C-1 Special Features and Benefits 52 MORE INFORMATION IS AVAILABLE. Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Date 21 Fixed Account 4 Policy Value 50 Fixed Account Value 50 Segment or Coverage Segment 35 Loan Account 5 Surrender Value 4 Loan Account Value 52 Valuation Date 50 Monthly Processing Date 30 Variable Account 4 Net Premium 3 Variable Account Value 50 Net Policy Value 4 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com FirstLine 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits Premium · You choose when to pay and how much to pay. Payments · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse without value. See Premium · You cannot pay additional premiums after age 100. Payments, page 22. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct tax charges and a sales charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although certain page 25. states may allow more than ten days. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require that we return your policy value plus a refund of all fees and charges deducted. · The length of the free look period and the free look refund that applies in your state will be stated in your policy. · During the free look period, your net premium will be allocated among the investment options you have selected unless your state requires a return of premium as the free look refund. In these states your net premium directed to the subaccounts will be allocated to the ING Liquid Assets Portfolio until after the free look period ends. See Allocation of Net Premium, page 24. Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 100, the amount of the death benefit will depend on which death benefit option is in See Death Benefits , effect when the insured person dies. page 35. · There are two or three death benefit options available under your policy, depending on which policy you own and when it was delivered: Option 1  the base death benefit is the greater of the amount of base insurance coverage you have selected or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Option 2  the base death benefit is the greater of the amount of base insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Option 3  for policies delivered on or before December 31, 1997, the base death benefit is the greater of the amount of base insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 100, death benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 100 th birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. FirstLine 3 Death Benefits · We will reduce the death benefit proceeds payable under any death benefit option by any (Continued) outstanding loan and accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. No-Lapse and · Generally, your policy will not lapse as long as your policy value minus any surrender charge Death Benefit and any outstanding loan amount and accrued loan interest (the surrender value) is enough to Guarantees pay the periodic fees and charges when due. · However, during the first three policy years we guarantee that your policy will not lapse, regardless of its surrender value, provided the premiums you have paid minus partial See No-Lapse and withdrawals, loans and accrued loan interest equals or exceeds the minimum annual premium Death Benefit during each of your first three policy years. Guarantees, page 41. · Additionally, a death benefit guarantee is available which provides that the base insurance coverage under the policy will not lapse even if the surrender value is not enough to pay the periodic fees and charges when due. The death benefit guarantee is an optional benefit and may be selected only when you apply for the policy. · Depending on which death benefit guarantee you select, the guarantee lasts for: The greater of ten policy years or until the insured person reaches age 65; or The lifetime of the insured person or to the policy anniversary nearest the insured persons 100 th birthday. · To keep the death benefit guarantee in force, on any monthly processing date: Your cumulative premium payments minus any partial withdrawals, loans and accrued loan interest, must equal or exceed the sum of guarantee period monthly premium payments to the next monthly processing date; and Your policy value minus any loan account value and accrued loan interest (the net policy value) must meet certain diversification requirements. · During the guarantee period there is an additional monthly charge for the death benefit guarantee. · The death benefit guarantee is subject to state approval and may not be available in some states. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 25. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , Rider benefits that automatically come with your policy. page 44. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Investment · You may allocate your net premiums to the subaccounts of Security Life Separate Account L1 Options (the variable account) and to our fixed account. · The variable account is one of our separate accounts and consists of subaccounts that invest in corresponding funds. When you allocate premiums to a subaccount, we invest any net See The Investment premiums in shares of the corresponding fund. Options, page 15. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 3.00% per year on amounts allocated to the fixed account, and we may, in our sole discretion, credit interest in excess of this amount. FirstLine 4 Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account. Transfers are, however, subject to limits, conditions and restrictions that we or See Transfers, the funds whose shares are involved may impose. See Limits on Frequent or Disruptive page 54. Transfers, page 56. · There are certain restrictions on transfers from the fixed account. · We do not charge for transfers. Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs subaccounts of the variable account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed account Averaging, page 54. values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, certain Rebalancing, conditions on participation in these asset allocation programs. page 55. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policys surrender value. · A loan must be at least $100 and is generally limited to your surrender value less the periodic See Loans, page 52. fees and charges to your next policy anniversary. · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75%. · Loans reduce your policys death benefit proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100 and may not exceed the amount which leaves your surrender value less than $500. See Partial · We currently charge a fee of 2.00% of the amount withdrawn, up to $25 for each partial Withdrawals, page 60. withdrawal. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time before the death of the insured person. See Surrender, · Your surrender value is your policy value minus any surrender charge and your outstanding page 62. loan amount and accrued loan interest. · Surrender charges apply for the first fourteen years of each segment of base insurance coverage. Surrender charges are level for the first seven years then decrease uniformly each year to zero at the beginning of the fifteenth year. The surrender charge is made up of two parts: an administrative surrender charge and a sales surrender charge. · The administrative surrender charge rates vary by the insured persons age at the time each base insurance coverage segment is established. · The sales surrender charge is based on a percentage of premium we receive. · If you decrease your base insurance coverage, surrender charges are assessed against the policy value. If there are multiple coverage segments, the decrease and surrender charges will be processed on a pro rata basis. FirstLine 5 Surrenders · If the surrender charge exceeds your net policy value, there will be no proceeds paid to you (continued) upon surrender. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Reinstatement · You may reinstate your policy (other than the death benefit guarantee) and riders within five years of lapse if you still own the policy and did not surrender it and the insured person is still See Reinstatement, insurable. page 64. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued loan interest to the date of the lapse unless directed otherwise. · When we reinstate your policy, we reinstate the surrender charges for the amount and time remaining when your policy lapsed. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the subaccounts of the variable account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge may exceed the policy value because the surrender charge may be more than the cumulative premiums minus policy fees and charges. See Fees and Charges , Therefore, you should purchase a policy only if you intend and have the financial capability to page 26. keep the policy in force for a substantial period of time. · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any monthly processing date: See Lapse, page 63. The no-lapse guarantee or the death benefit guarantee is not in effect; and Your surrender value is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your surrender value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. FirstLine 6 Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) will Policy , page 21. be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 15. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or may not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount; and There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the fixed account: Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a life See TAX insurance contract. We believe it is reasonable to conclude that the policy will qualify as a life CONSIDERATIONS, insurance contract. page 64. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage; Surrender; Partial withdrawals; Lapse; and Loans; Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the · We generally pay more compensation on premiums paid for base insurance coverage than we Policy , page 79. do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. FirstLine 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 26. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Tax Charges · When you make a · 2.50% of each premium payment for state and local taxes. premium · 1.50% of each premium payment for estimated federal income tax payment. treatment of deferred acquisition costs. Sales Charge 1 · When you make a Range from premium · 2.25% to 4.25% of each premium payment. payment. Representative insured person · 2.25% of each premium payment. · The representative insured person is a male, age 45. Partial Withdrawal · When you take a · Fee partial withdrawal. Surrender Charge 2 · During the first Administrative Surrender Charge fourteen segment Range from years when you · $2.50 to $6.50 per $1,000 of base insurance coverage. surrender your Representative insured person policy, decrease · $3.50 per $1,000 of base insurance coverage. your base · The representative insured person is a male, age 45. insurance coverage, take a partial withdrawal Sales Surrender Charge The lesser of: that decreases · 50.00% of total premium up to target premium for each segment your base insurance without substandard ratings (standard target premium); or coverage or allow · 25.00% of standard target premium; plus 5.00% of total premium in your policy to excess of standard target premium during the first seven segment lapse. years. Excess Illustration · Each time you · Fee 3 request an illustration after the first each policy year. 1 Each segment of base insurance coverage has its own sales charge, and the sales charge varies based on the insured persons age when each coverage segment begins. 2 Each segment of base insurance coverage has its own set of surrender charges, and the administrative surrender charge rates vary based on the insured persons age on the date each coverage segment begins. The surrender charge rates shown for the representative insured are for the first segment year, and you may get information about the rates that would apply to you by contacting your agent/registered representative for a personalized illustration. The surrender charges remain level for the first seven segment years and then decrease each year thereafter until they reach zero after the fourteenth segment year. 3 We do not currently assess this charge. FirstLine 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each day or each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 30. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 4 Cost of Insurance · On each monthly Range from Charge 5 processing date. · $0.06 to $83.33 per $1,000 of base insurance coverage. Representative insured person · $0.28 per $1,000 of base insurance coverage. · The representative insured person is a male, age 45 in the no tobacco risk class, and fully underwritten. Mortality & Expense · Daily and · 0.002% daily (0.75% annually) of policy value invested in the Risk Charge 6 included in the variable account. daily unit value calculation. Policy Charge · On each monthly · $10 per month in policy years 1-3. processing date. Administrative · On each monthly · Charge 7 processing date. Death Benefit · On each monthly · $0.01 per $1,000 of base insurance coverage during the guarantee Guarantee Charge processing date period. (if selected) Loan Interest · Accrues daily but · 3.75% per annum of the amount held in the loan account. Charge is due in arrears on each policy anniversary. 4 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The cost of insurance rates vary based on policy duration and the insured persons age, gender, underwriting type and risk class. Different rates will apply to each segment of base insurance coverage. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 6 The daily mortality and expense risk charge rate has been rounded to the nearest one thousandth of one percent. See Mortality and Expense Risk Charge, page 30, for the daily rate without rounding. 7 The monthly administrative charge is capped at $18 and the charge that would apply to you may be less because it is based on the amount of your base insurance coverage (or total insurance coverage, if greater). See Administrative Charge, page 30, for information about how the amount of the administrative charge is determined. FirstLine 9 Optional Rider Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the monthly processing date for each of the optional rider benefits. See Optional Rider Fees and Charges, page 32. Maximum Guaranteed Charges 8 Charge When Deducted Amount Deducted Accidental Death · On each monthly Range from Benefit Rider 9 processing date. · $0.06 to $0.13 per $1,000 of rider benefit. Representative additional insured person · $0.06 per $1,000 of rider benefit. · The representative insured person is age 40, and fully underwritten. Additional Insured · On each monthly Range from Rider 9 processing date. · $0.06 to $83.33 per $1,000 of rider benefit. Representative additional insured person · $0.17 per $1,000 of rider benefit. · The representative insured person is a female, age 40 in the no tobacco risk class, and fully underwritten. Adjustable Term · On each monthly Range from Insurance Rider 9 processing date. · $0.06 to $83.33 per $1,000 of rider benefit. Representative insured person · $0.28 per $1,000 of rider benefit. · The representative insured person is a male, age 45 in the no tobacco risk class, and fully underwritten. Childrens · On each monthly · $0.61 per $1,000 of rider benefit. Insurance Rider processing date. Guaranteed · On each monthly Range from Insurability Rider 9 processing date. · $0.05 to $0.55 per $1,000 of rider benefit. This rider is not Representative insured person available with policies · $0.05 per $1,000 of rider benefit. issued on or after May · The representative insured person is age 10, and fully underwritten. 1, 1998. 8 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 9 The rates for a particular rider vary based on several factors that may include policy duration and the insured persons age, gender, and risk class. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. FirstLine 10 Optional Rider Fees and Charges (continued) . Maximum Guaranteed Charges 10 Charge When Deducted Amount Deducted Waiver of Cost of · On the monthly Range from Insurance Rider 11 processing date. · $3.82 to $19.48 per $100 of rider coverage. Representative insured person · $7.43 per $100 of rider coverage. · The representative insured person is age 40, and fully underwritten. Waiver of Specified · On the monthly Range from Premium Rider 11 processing date. · $1.70 to 12.70 per $100 of rider coverage. Representative insured person · $3.00 per $100 of rider coverage. · The representative insured person is age 40, and fully underwritten. Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 32. Minimum Maximum Total Gross Annual Fund Expenses 12 (deducted from fund assets) 0.26% 1.25% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees. Other expenses may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Distribution (12b-1) fees are used to finance any activity that is primarily intended to result in the sale of fund shares. If a fund is structured as a fund of funds, total gross annual fund expenses also include the fees associated with the funds in which it invests. Because of this a fund that is structured as a fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities. For a list of the fund of funds available through the policy, see the chart of funds available through the variable account on page 16. 10 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 11 The rates for a particular rider vary based on several factors that may include policy duration and the insured persons age, gender, underwriting type and risk class. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 12 Some funds that are available through the policy have contractual arrangements to waive and/or reimburse certain fund fees and expenses. The minimum and maximum total gross annual fund expenses shown above do not reflect any of these waiver and/or reimbursement arrangements. FirstLine 11 FirstLine 12 THE COMPANY, THE VARIABLE ACCOUNT AND THE FIXED ACCOUNT Security Life of Denver Insurance Company We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 1290 Broadway, Denver, Colorado 80203. We are a wholly owned indirect subsidiary of ING Groep N.V., a global financial institution active in the fields of insurance, banking and asset management. ING Groep N.V. is headquartered in Amsterdam, The Netherlands. Although we are an indirect subsidiary of ING Groep N.V., ING Groep N.V. is not responsible for the obligations under the policy. The obligations under the policy are solely the responsibility of Security Life of Denver Insurance Company. We are also a member of the Insurance Marketplace Standards Association (IMSA). Companies that belong to IMSA subscribe to a rigorous set of standards that cover the various aspects of sales and service for individually sold life insurance and annuities. IMSA members have adopted policies and procedures that demonstrate a commitment to honesty, fairness and integrity in all customer contacts involving sales and service of individual life insurance and annuity products. Regulatory Developments  The Company and the Industry As with many financial services companies, the company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters . Federal and state regulators and self regulatory agencies are also conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; potential anti-competitive activity; reinsurance; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. It is likely that the scope of these industry investigations will further broaden before they conclude. The company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services FirstLine 13 industry, including businesses in which the company is engaged. In light of these and other developments, U.S. affiliates of ING, including the company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in reports previously filed by affiliates of the company with the SEC pursuant to the Securities Exchange Act of 1934, as amended. Action may be taken by regulators with respect to the company or certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject the company or certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the company. ING has agreed to indemnify and hold harmless the ING Funds from all damages resulting from wrongful conduct by ING or its employees or from INGs internal investigation, any investigations conducted by any governmental or self regulatory agencies, litigation or other formal proceedings, including any proceedings by the SEC. Management reported to the ING Funds Board that ING management believes that the total amount of any indemnification obligations will not be material to ING or INGs U.S. based operations, including the company. FirstLine 14 Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes certain requirements relating to product design, administration and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. See TAX CONSIDERATIONS, page 64, for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities or insurance requirements could subject the company to administrative penalties, unanticipated remediation or other claims and costs. The Investment Options You may allocate your premium payments to any of the available investment options. These options include subaccounts of the variable account and the fixed account. The investment performance of a policy depends on the performance of the investment options you choose. The Variable Account We established Security Life Separate Account L1 (the In the policy the variable account) on November 3, 1993, as one of our variable separate accounts under the laws of the State of account is Colorado. It is a unit investment trust, registered with the referred to as SEC under the Investment Company Act of 1940, as the Separate amended (1940 Act). Account. We own all of the assets of the variable account and are obligated to pay all amounts due under a policy according to the terms of the policy. Income, gains and losses credited to, or charged against, the variable account reflect the investment experience of the variable account and not the investment experience of our other assets. Additionally, Colorado law provides that we cannot charge the variable account with liabilities arising out of any other business we may conduct. This means that if we ever became insolvent, the variable account assets will be used first to pay variable account policy claims. Only if variable account assets remain after these claims have been satisfied can these assets be used to pay owners of other policies and creditors. The variable account is divided into subaccounts. Each subaccount invests in a corresponding fund. When you allocate premium payments to a subaccount, you acquire accumulation units of that subaccount. You do not invest directly in or hold shares of the funds when you allocate premium payments to the subaccounts of the variable account. FirstLine 15 Funds Available Through the Variable Account. The following chart lists the funds that are available through the variable account. Certain of these funds are structured as fund of funds. A fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. The fund of funds available through the policy are identified below. Funds Available Through the Variable Account · American Funds  Growth Fund (Class 2) · ING Pioneer Fund Portfolio (Class I) · American Funds  Growth-Income Fund · ING Pioneer Mid Cap Value Portfolio (Class I) (Class 2) · ING Stock Index Portfolio (Class I) · American Funds  International Fund (Class 2) · ING T. Rowe Price Capital Appreciation · Fidelity ® VIP Contrafund ® Portfolio Portfolio (Class I) (Service Class) · ING T. Rowe Price Equity Income Portfolio · Fidelity ® VIP Equity-Income Portfolio (Service (Class I) Class) · ING Van Kampen Capital Growth Portfolio · ING AllianceBernstein Mid Cap Growth (Class I) Portfolio (Class I) · ING Van Kampen Growth and Income Portfolio · ING BlackRock Large Cap Growth Portfolio (Class S) (Class I) · ING VP Index Plus International Equity Portfolio · ING Evergreen Health Sciences Portfolio (Class S) (Class I) · ING Wells Fargo Small Cap Disciplined Portfolio · ING Evergreen Omega Portfolio (Class I) (Class S) · ING FMR SM Diversified Mid Cap Portfolio · ING Baron Small Cap Growth Portfolio (I Class) (Class I) · ING Columbia Small Cap Value II Portfolio · ING Focus 5 Portfolio (Class I) (I Class) · ING Franklin Templeton Founding Strategy · ING JP Morgan Mid Cap Value Portfolio Portfolio (Class I)* (I Class) · ING Global Real Estate Portfolio (Class S) · ING Neuberger Berman Partners Portfolio · ING Global Resources Portfolio (Class I) (I Class) · ING JPMorgan Emerging Markets Equity · ING Oppenheimer Global Portfolio (I Class) Portfolio (Class I) · ING Oppenheimer Strategic Income Portfolio · ING JPMorgan Small Cap Core Equity Portfolio (S Class) (Class I) · ING Pioneer High Yield Portfolio (I Class) · ING JPMorgan Value Opportunities Portfolio · ING T. Rowe Price Diversified Mid Cap Growth (Class I) Portfolio (I Class) · ING Julius Baer Foreign Portfolio (Class I) · ING UBS U.S. Large Cap Equity Portfolio · ING Legg Mason Value Portfolio (Class I) (I Class) · ING LifeStyle Aggressive Growth Portfolio · ING Van Kampen Comstock Portfolio (I Class) (Class I)* · ING Van Kampen Equity and Income Portfolio · ING LifeStyle Growth Portfolio (Class I)* (I Class) · ING LifeStyle Moderate Growth Portfolio · ING VP Balanced Portfolio (Class I) (Class I)* · ING VP Intermediate Bond Portfolio (Class I) · ING LifeStyle Moderate Portfolio (Class I)* · ING Lehman Brothers U.S. Aggregate Bond · ING Limited Maturity Bond Portfolio (Class S) Index ® Portfolio (Class I) · ING Liquid Assets Portfolio (Class I) · ING Russell TM Small Cap Index Portfolio · ING Marsico Growth Portfolio (Class I) (Class I) · ING Marsico International Opportunities · ING VP Index Plus LargeCap Portfolio (Class I) Portfolio (Class I) · ING VP Index Plus MidCap Portfolio (Class I) · ING MFS Total Return Portfolio (Class I) · ING VP Index Plus SmallCap Portfolio (Class I) · ING MFS Utilities Portfolio (Class S) · ING VP SmallCap Opportunities Portfolio · ING Oppenheimer Main Street Portfolio ® (Class I) (Class I) · Neuberger Berman AMT Socially Responsive · ING PIMCO Core Bond Portfolio (Class I) Portfolio ® (Class I) * These funds are structured as fund of funds. See the Fund Fees and Expenses table on page 11 and the Fund Fees and Expenses section on page 32 for more information about fund of funds. FirstLine 16 See Appendix B to this prospectus for more information about the funds available through the variable account, including information about each funds investment adviser/subadviser and investment objective. More detailed information about each fund, including information about their investment risks and fees and expenses, can be found in the funds current prospectus and Statement of Additional Information. You may obtain these documents by contacting us at our Customer Service Center. A fund available through the variable account is not the same as a retail mutual fund with the same or similar name. Accordingly, the management, fees and expenses and performance of a fund available through the variable account is likely to differ from a similarly named retail mutual fund. Voting Privileges. We invest each subaccounts assets in shares of a corresponding fund. We are the legal owner of the fund shares held in the variable account, and we have the right to vote on certain issues. Among other things, we may vote on issues described in the funds current prospectus or issues requiring a vote by shareholders under the 1940 Act. Even though we own the shares, we give you the opportunity to tell us how to vote the number of shares attributable to your policy. We count fractional shares. If you have a voting interest, we send you proxy material and a form on which to give us your voting instructions. Each fund share has the right to one vote. The votes of all fund shares are cast together on a collective basis, except on issues for which the interests of the funds differ. In these cases, voting is on a fund-by-fund basis. Examples of issues that require a fund-by-fund vote are changes in the fundamental investment policy of a particular fund or approval of an investment advisory agreement. We vote the shares in accordance with your instructions at meetings of the funds shareholders. We vote any fund shares that are not attributable to policies and any fund shares for which the owner does not give us instructions in the same proportion as we vote the shares for which we did receive voting instructions. This means that instructions from a small number of shareholders can determine the outcome of a vote. There is no minimum number of shares for which we must receive instructions before we vote the shares. We reserve the right to vote fund shares without getting instructions from policy owners if the federal securities laws, regulations or their interpretations change to allow this. You may instruct us only on matters relating to the funds corresponding to those subaccounts in which you have invested assets as of the record date set by the funds Board for the shareholders meeting. We determine the number of fund shares in each subaccount of your policy by dividing your variable account value in that subaccount by the net asset value of one share of the matching fund. FirstLine 17 Right to Change the Variable Account. Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to our variable account with respect to some or all classes of policies: Change the investment objective; Offer additional subaccounts that will invest in funds we find appropriate for policies we issue; Eliminate subaccounts; Combine two or more subaccounts; Close subaccounts. We will notify you in advance by a supplement to this prospectus if we close a subaccount. If a subaccount is closed or otherwise is unavailable for new investment, unless you provide us with alternative allocation instructions, all future premiums directed to the subaccount that was closed or is unavailable may be automatically allocated among the other available subaccounts according to your most recent allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our Customer Service Center. See also the Transfers section of this prospectus, page 54, for information about making subaccount allocation changes; Substitute a new fund for a fund in which a subaccount currently invests. A substitution may become necessary if, in our judgment: A fund no longer suits the purposes of your policy; There is a change in laws or regulations; There is a change in the funds investment objectives or restrictions; The fund is no longer available for investment; or Another reason we deem a substitution is appropriate. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced; Transfer assets related to your policy class to another separate account; Withdraw the variable account from registration under the 1940 Act; Operate the variable account as a management investment company under the 1940 Act; Cause one or more subaccounts to invest in a fund other than, or in addition to, the funds currently available; Stop selling the policy; End any employer or plan trustee agreement with us under the agreements terms; Limit or eliminate any voting rights for the variable account; or Make any changes required by the 1940 Act or its rules or regulations. We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC, and approved, if necessary, by the appropriate state insurance department(s). We will notify you of any changes. If you wish to transfer the amount you have in the affected subaccount to another subaccount or to the fixed account, you may do so free of charge. Just notify us at our Customer Service Center. FirstLine 18 The Fixed Account You may allocate all or a part of your net premium and transfer your net policy value into the fixed account. We declare the interest rate that applies to all amounts in the fixed account. Although the interest rate will change over time, the interest rate will never be less than 3.00%. In the policy the fixed account Additionally, we guarantee that the interest rate will not is referred to as change more frequently than every policy anniversary. the Guaranteed Interest compounds daily at an effective annual rate that equals the declared rate. We credit interest to the fixed Interest account on a daily basis. We pay interest regardless of Division. the actual investment performance of our general account. We bear all of the investment risk for the fixed account. Your fixed account value equals the net premium you allocate to the fixed account, plus interest earned, minus amounts you transfer out or withdraw. It may be reduced by fees and charges assessed against your policy value. The fixed account guarantees principal and is part of our general account. The general account supports our non-variable insurance and annuity obligations. We have not registered interests in the fixed account under the Securities Act of 1933, as amended (1933 Act). Also, we have not registered the fixed account or the general account as an investment company under the 1940 Act (because of exemptive and exclusionary provisions). This means that the general account, the fixed account and interests in it are generally not subject to regulation under these Acts. The SEC staff has not reviewed the disclosures in this prospectus relating to the general account and the fixed account. These disclosures, however, may be subject to certain requirements of the federal securities law regarding accuracy and completeness of statements made. DETAILED INFORMATION ABOUT THE POLICY This prospectus describes our standard FirstLine variable universal life insurance policy. The policy provides death benefits, policy values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. FirstLine 19 We and our affiliates offer various other products with different features and terms than the policy offered through this prospectus, and that may offer some or all of the same funds.
